DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 9 recites the limitation “the processor and the detector are a same device”. It is unclear what “same device” means as a processor and detector are two different devices performing separate function and no further explanation is provided in the specification. For examination purposes, examiner has interpreted “the processor and the detector are a same device” as the processor and detector are in the same housing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 11-13 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroyoshi (JP2009039264; cited by applicant).
Regarding claims 7 and 13, Hiroyoshi discloses a component concentration measurement device/method (Paragraph [0007], “the present invention relates to a non-invasive biological information measuring apparatus for measuring a blood glucose level”) comprising: a light source that emits beam light having a wavelength that is absorbed by glucose (Paragraph [0007], “a non-invasive biological information measuring apparatus for measuring a blood glucose level by detecting, on a surface of a living body, a photoacoustic wave signal which is emitted by a specific substance in a living body absorbed by light irradiated on a surface of a living body…at least one light source for irradiating the body surface with the pulse light by the irradiation control signal” & Paragraph [0126], “it may be any substance that absorbs energy in the wavelength region of the pulsed light 201 to be irradiated and generates photoacoustic waves, and may be applied to, for example, glucose contained in the tissue fluid from the surface of the living body 30 to the blood vessel 31 and hemoglobin in the blood vessel 31”); a light application controller that controls multiple applications of the beam light to a site of measurement (Paragraph [0007], “A control means for outputting an irradiation control signal for controlling the irradiation of pulse light which is repeated at least 1 times or more for estimation of the blood glucose level”); a detector that detects a plurality of photoacoustic signals that are generated at the site of measurement due to the multiple applications of the beam light by the light application controller (Paragraph [0007], “A photoacoustic detection means for detecting the pulse light emitted from the light source or reflected pulse light reflected by the living body and the photoacoustic wave signal generated by the specific substance in the living body by a detector of at least 1 channels and outputting a detection signal sampled at a predetermined frequency”); and a processor that averages the plurality of photoacoustic signals detected by the detector (Paragraph [0007], “The device is provided with a feature quantity estimating means for estimating the blood glucose level by using an averaged detection signal of at least 1 channels obtained by averaging the detection signals by the number of times of irradiation of pulse light repeated at least 1 or more times”). 

Regarding claims 11 and 17, Hiroyoshi discloses the device/method according to claims 7 and 13, respectively. 
Hiroyoshi also discloses wherein the light application controller controls the multiple applications of the beam light by causing the beam light to be applied at different times (Paragraph [0032], “In a repeated measurement, a series of operations are performed every measurement cycle (5 minutes), in which 1 measurement intervals are measurement units (0.1 seconds), and a section until the blood glucose level is estimated is a measurement cycle (10 seconds)”).  

Regarding claim 12, Hiroyoshi discloses the device according to claim 7. 
Hiroyoshi also discloses wherein: the detector detects each of the plurality of photoacoustic signals individually (Paragraph [0032], “In a repeated measurement, a series of operations are performed every measurement cycle (5 minutes), in which 1 measurement intervals are measurement units (0.1 seconds), and a section until the blood glucose level is estimated is a measurement cycle (10 seconds)” & Since the measurements are collected with a measurement interval of 0.1 seconds, they would have to be detected by the detector individually); and the processor determines an average of the plurality of photoacoustic signals individually detected by the detector (Paragraph [0007], “The device is provided with a feature quantity estimating means for estimating the blood glucose level by using an averaged detection signal of at least 1 channels obtained by averaging the detection signals by the number of times of irradiation of pulse light repeated at least 1 or more times”).

	Regarding claim 18, Hiroyoshi discloses the method according to claim 7.
	Hiroyoshi also discloses wherein detecting the plurality of photoacoustic signals comprises detecting each of the plurality of photoacoustic signals individually (Paragraph [0032], “In a repeated measurement, a series of operations are performed every measurement cycle (5 minutes), in which 1 measurement intervals are measurement units (0.1 seconds), and a section until the blood glucose level is estimated is a measurement cycle (10 seconds)” & Since the measurements are collected with a measurement interval of 0.1 seconds, they would have to be detected by the detector individually).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 10, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyoshi as applied to claims 7 and 13 above, and further in view of Fukui (US20170325693).
Regarding claims 8 and 14, Hiroyoshi discloses the device/method according to claims 7 and 13, respectively. 
Hiroyoshi does not disclose wherein the light application controller controls the multiple applications of the beam light by causing the beam light to be applied at a plurality of individually different locations on the site of measurement.
However, Fukui discloses wherein the light application controller controls the multiple applications of the beam light by causing the beam light to be applied at a plurality of individually different locations on the site of measurement (Paragraph [0145], “The position control unit 732 controls the position of the probe 717 using a moving mechanism not shown. The position control unit 732 may for instance cause the probe 717 to move spirally within the X-Y plane, and the probe 717 may be configured to be movable in the Z-axis direction”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroyoshi to incorporate the teachings of Fukui by adding wherein the light application controller controls the multiple applications of the beam light by causing the beam light to be applied at a plurality of individually different locations on the site of measurement. The advantage of having the controller is so the system can take multiple measurement that can be averaged to get a more reliable measurement.

	Regarding claims 10 and 16, Hiroyoshi discloses the device/method according to claims 7 and 13, respectively. 
Hiroyoshi does not disclose wherein the light application controller causes the beam light to be applied at a plurality of different locations on the site of measurement by scanning the beam light emitted by light source.
However, Fukui discloses wherein the light application controller causes the beam light to be applied at a plurality of different locations on the site of measurement by scanning the beam light emitted by light source (Paragraph [0145], “The position control unit 732 controls the position of the probe 717 using a moving mechanism not shown. The position control unit 732 may for instance cause the probe 717 to move spirally within the X-Y plane, and the probe 717 may be configured to be movable in the Z-axis direction”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroyoshi to incorporate the teachings of Fukui by adding wherein the light application controller causes the beam light to be applied at a plurality of different locations on the site of measurement by scanning the beam light emitted by light source. The advantage of having the controller is so the system can take multiple measurement that can be averaged to get a more reliable measurement.

Regarding claim 15, the combination of Hiroyoshi and Fukui discloses the method according to claim 14. 
Hiroyoshi also discloses averaging the plurality of photoacoustic signals and detecting the plurality of photoacoustic signals comprises using the detector (Paragraph [0007], “The device is provided with a feature quantity estimating means for estimating the blood glucose level by using an averaged detection signal of at least 1 channels obtained by averaging the detection signals by the number of times of irradiation of pulse light repeated at least 1 or more times”). 
Fukui also discloses wherein: the plurality of individually different locations on the site of measurement is within a detection region of a detector (Paragraph [0061], “The acoustic wave probe may be a one-dimensional or two-dimensional array of a plurality of acoustic wave detection elements (acoustic wave detectors)”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroyoshi to incorporate the teachings of Fukui by adding wherein: the plurality of individually different locations on the site of measurement is within a detection region of a detector. The advantage of having the locations within the detection region is so the detector can detect the measurements.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroyoshi and Fukui as applied to claim 8 above, and further in view of Abreu (US7403805).
Regarding claim 9, the combination of Hiroyoshi and Fukui discloses the device according to claim 8. 
Hiroyoshi also discloses the detector averages the plurality of photoacoustic signals by detecting each of the plurality of photoacoustic signals in the detection region (Paragraph [0007], “The device is provided with a feature quantity estimating means for estimating the blood glucose level by using an averaged detection signal of at least 1 channels obtained by averaging the detection signals by the number of times of irradiation of pulse light repeated at least 1 or more times”).
Fukui also discloses wherein: the plurality of individually different locations on the site of measurement is within a detection region of the detector (Paragraph [0061], “The acoustic wave probe may be a one-dimensional or two-dimensional array of a plurality of acoustic wave detection elements (acoustic wave detectors)”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroyoshi to incorporate the teachings of Fukui by adding wherein: the plurality of individually different locations on the site of measurement is within a detection region of the detector. The advantage of having the locations within the detection region is so the detector can detect the measurements.
The combination of Hiroyoshi and Fukui does not disclose the processor and the detector are a same device.
However, Abreu discloses the processor and the detector are a same device (Claim 12, “The apparatus of claim 1, further comprising a housing for the detector and the processor”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroyoshi and Fukui to incorporate the teachings of Abreu by adding the processor and the detector are a same device. The advantage of having the processor and detector in the same housing is a more modular design. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (US11029287) discloses “an imaging method is provided the includes receiving a first light beam from a light source; splitting the first light beam into a plurality of second light beams using a beam-divider; focusing the plurality of second light beams on respective locations in an object of interest using a focusing device; and receiving the acoustic signals from the object of interest using an ultrasonic transducer array.” Fig. 1 shows the imaging system that emits light on imaging object #111 in multiple locations all of which are received by ultrasonic transducer array #112.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.

 For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CC/
Examiner, Art Unit 3791
/David J. McCrosky/Primary Examiner, Art Unit 3791